STONE, Circuit Judge.
In concurring, I think it proper to state, in my own way, the effect of the law as I understand it to be laid down in the above opinion.
A mere appraisal of value is held to be different from a common law arbitration at least in respect that it is less formal and may proceed under less restriction as to the necessity for hearings. City of Omaha v. Omaha Water Co., 218 U. S. 180, 194, 30 Sup. Ct. 615, 54 L. Ed. 991, 48 L. R. A. (N. S.) 1084; Am. Steel Co. v. Insurance Co., 187 Fed. 730, 733, 109 C. C. A. 478, and citations (3d Cir.).
An appraisal is the result of contract and the contract must, in so far as it is explicit, govern the rights of the parties and the methods to be followed thereunder. Williamson v. Insurance Co., 122 Fed. 59, 61, 58 C. C. A. 241 (8th Cir.); Barnard v. Insurance Co., 101 Fed. 36, 37, 41 C. C. A. 170 (8th Cir.). The difficulty, as here, usually arises from the circumstance that the contract providing for the appraisal is general in its terms. It rarely goes beyond provisions as to the circumstances under which an appraisal may be demanded, as to selection and qualification of appraisers, and that a majority may make an award. Where there is only such generality in the contract, it is implied by the law as a part of the contract that the appraisal shall be' conducted in such a manner as to secure substantial justice and failure to so proceed is misconduct of which a court of equity will take cognizance. Continental Ins. Co. v. Garrett, 125 Fed. 589, 592, 60 C. C. A. 395 (6th Cir., Lurton). What is necessary to -avoid such misconduct depends, of course, upon the circumstances of each appraisal.
*57The action of appraisers is presumed free from misconduct and such must be clearly shown. Continental Ins. Co. v. Garrett, 125 Fed. 589, 593, 60 C. C. A. 395 (6th Cir., Lurton); Williamson v. Insurance Co., 122 Fed. 59, 60, 58 C. C. A. 241 (8th Cir.); Barnard v. Insurance Co., 101 Fed. 36, 37, 41 C. C. A. 170 (8th Cir.).
But this presumption will not he overindulged where the award is very apparently unjust. Continental Ins. Co. v. Garrett, supra, 125 Fed. 593, 60 C. C. A. 395.
The right to a hearing before the appraisers concerns the conduct of the appraisal. It may exist or not according to the circumstances. There may be nothing in the contract making such requisite (Am. Steel Co. v. Insurance Co., 187 Fed. 730, 733, 109 C. C. A. 478. [3d Cir.]); or the character of the matter submitted and of the appraisers chosen may be such as to justify the inference that they are acting as qualified experts (Continental Ins. Co. v. Garrett, 125 Fed. 589, 592, 60 C. C. A. 395) and no hearing is required. But where it is clear that they could not, under the attendant circumstances, decide the matter submitted to them except upon evidence produced before them, the parties have a right to an opportunity to be heard in that regard and it is misconduct to deny such opportunity or to hear such evidence without notice. Continental Ins. Co. v. Garrett, 125 Fed. 589, 593, 60 C. C. A. 395 (6th Cir., Lurton).